Citation Nr: 1124536	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-13 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee injury.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for spinal fusion and laminectomy for herniated pulpous at L4-5.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied service connection for a right hand injury and found that new and material evidence had not been submitted to reopen service connection claims for spinal fusion and laminectomy for herniated nucleus pulposus at L4-5, right shoulder disorder, and right knee disorder.  The Veteran disagreed with this decision and perfected his appeal with the timely submission of his substantive appeal (VA Form 9) in August 2007.

A hearing was conducted at the RO by a Decision Review Officer in December 2007.  A hearing was also conducted at the RO, by the undersigned Veterans Law Judge, in March 2011.  Transcripts of these hearings have been associated with the claims folder.

The service connection claim for a right hand injury and for the now reopened service connection claims for a right shoulder disorder, right knee disorder, and for spinal fusion and laminectomy for herniated nucleus pulposus at L4-5, are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  In a September 2002 decision, the RO denied the Veteran's claims of service connection for a right shoulder disorder, right knee disorder, and low back disorder; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the September 2002 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  Subsequent to the final September 2002 RO decision, new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Subsequent to the final September 2002 RO decision, new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Subsequent to the final September 2002 RO decision, new and material evidence has been received to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claims (right shoulder, right knee, and low back) in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claims previously denied in the September 2002 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claims for service connection for right shoulder, right knee, and low back disorders were most recently finally denied by the RO in September 2002.  The evidence of record at that time included the Veteran's enlistment examination in December 1961 which revealed a normal right shoulder, right knee, and low back.  The Veteran complained of continuing bilateral shoulder pain in January 1964.  See dispensary treatment record.  A June 1964 treatment record shows that the Veteran reported sustaining nasal trauma in May 1962 during jump school.  The diagnosis was deviated nasal septum and nasal deformity.  A September 1962 x-ray record shows that examination of the paranasal sinuses failed to show evidence of bone destruction.  In-service medical records also show that the Veteran underwent two surgical procedures, septectomy and rhinoplasty, in July 1964.  The diagnosis was deviated nasal septum, acquired, secondary to nasal trauma sustained at jump school in May 1962.  The Veteran's April 1965 separation examination was normal.

Following service, private medical records show that in October 1979 the Veteran gave a history of right shoulder pain for several months.  Myofasciitis was diagnosed.  In July 1991, the Veteran underwent posterolateral fusion, L4 to the sacrum.  Bone grafting was also accomplished.  He also gave a longstanding history of low back pain.

A June 1994 rating decision denied service connection for a low back disorder.  The Veteran did not appeal this decision.  

A July 1996 VA progress note shows that the Veteran provided a history of private right shoulder surgery.  The medical record also showed that the Veteran complained of right knee pain and denied any trauma or recent injury.  

A December 1996 rating decision denied service connection for right shoulder and right knee disorders.  The Veteran did not appeal this decision.  He sought to reopen these claims in September 1997.  Also at that time he sought to reopen his service connection claim for a back disorder.  The claims were all denied in April 1998 by the RO, and the Veteran did not appeal the decision.  

A September 1997 private medical record shows continuing complaints of low back pain.  The reporting physician, C.V.R., MD, commented that the "initial injury" was sustained while the Veteran was in the U.S. Army in 1964 while a member of the 101st Airborne.  The record added that while jumping out of a plane the Veteran sustained severe injuries to his face, right knee, right shoulder, and low back.  In-service facial surgery was reported.  

In finding that new and material evidence had not been submitted, a January 2000 RO rating decision again denied service connection for disorders of the right knee and right shoulder.  The Veteran, again, did not appeal the decision.  

The claims seeking service connection for right shoulder, right knee, and low back disorders were last finally denied in September 2002.  At that time, the RO found that the service treatment records were negative for these three disorders at the time of his service discharge, and that the post service VA outpatient treatment records did not show that these disorders were related to his service.  

A March 2006 VA outpatient record shows that the Veteran provided a history of incurring injuries to his face, back, right shoulder, and right leg while jumping from a plane.  

In June 2006, the RO found that new and material evidence had not been submitted to reopen claims for service connection for disorders of the right shoulder, right knee, and low back.  The Veteran perfected an appeal of this decision.  

In a September 2006 letter to his Senator, the Veteran claimed to have injured his right knee in jump school in 1962.  He added that in 1964 he again incurred injuries in a jump accident, this time injuring his right knee, right shoulder, face, and back.  He mentioned that he underwent facial surgery following the second accident.  The Veteran also provided a history of surgeries in 1979 (right knee), 1991 (back), and 1996 (right shoulder).  

A March 2000 letter from a private Doctor of Osteopathy, C.K.H., received by VA in September 2006, shows that the doctor noted that he had treated the Veteran since 1995.  He mentioned that the Veteran's right shoulder and right knee were both significantly injured when he was in the service while jumping from an airplane.  

Various lay statements of record, received in September 2006, report that the Veteran incurred various injuries during in-service airplane jumps.  

A December 2003 private medical record, from C.V.R., MD, received by VA in February 2007, shows that the Veteran was seen for multiple joint complaints.  It was reported that the Veteran initially sustained multiple injuries in jump school in the early 1960's, including injuring his right knee in July 1962.  An earlier injury in July 1962 was noted to have injured the Veteran's nose.  The physician also commented that the Veteran sustained injuries to his right shoulder and low back in a 1963 jump.  

An April 2007 private medical record shows that Dr. F.J.R., Jr. evaluated the Veteran concerning his right shoulder and right knee pain.  He opined that it was more likely than not after reviewing the Veteran's medical records that his current condition, post traumatic arthritis, was related to his May 1962 injuries.  The Veteran provided the history of the May 1962 paratrooper accident.  

A July 2007 VA examination consult report shows that a Master of Physician Assistant Studies (MPAS) reviewed the Veteran's claims folder, to include the in-service and post-service medical records.  He did not examine the Veteran.  He observed that the Veteran's April 1965 service separation examination made no mention of a back, right shoulder, or right knee disorder.  He also observed that an April 1985 medical note indicated that the Veteran complained of intermittent lower back pain for five years.  The diagnoses included right shoulder injury, right knee injury, and spinal fusion and laminectomy for herniated nucleus pulpous at L4-5.  The examiner commented that the diagnoses were less likely as not caused by or the result of the Veteran's military service.  As rationale for the opinion, the examiner added that the medical evidence did not show the Veteran suffered injury/trauma that caused any of the diagnosed disorders in service, or that he either complained of or was treated for them during his service.  In commenting on private opinions from F.J.R., C.K.H., and C.R.V., which seemed to relate the disorders to the Veteran's service, the reviewing medical professional observed that they did not have an opportunity to review the Veteran's past medical records, and relied solely upon the medical history provided by the Veteran.  In contrast, he commented that he had had an opportunity to review the Veteran's service treatment records and the claims file in order to support the opinion rendered.  

The report of an August 2007 VA spine examination shows that the examiner had an opportunity to review the Veteran's claims folder.  The Veteran gave a history of injuring his low back in 1962 in a parachute jump and again in 1963 in another jump.  Following examination of the Veteran, a diagnosis of L4-5 fusion with chronic pain syndrome was rendered.  The examiner opined that it was less likely than not that the current back findings were related to the Veteran's military service.  As rationale for his opinion, the examiner added that the service treatment records made no mention of a back injury at any time.  The examiner also commented that the Veteran had informed a physician in 1985 that his low back pain had been intermittently present for a period of five years, with no care documented from his service separation to the 1980's.  The examiner also mentioned that there existed no medical evidence to support the claims made by the recent physician other than the Veteran's statements pertaining to his sustaining the injuries.  

Review of an August 2007 VA orthopedic examination report shows that the Veteran's claims file was reviewed by the examiner.  The Veteran reported first injuring his right shoulder in 1962 and then again in 1963.  He reported having right shoulder surgery in 1996.  The Veteran reported injuring his right knee at the same times he injured his right shoulder.  After examining the Veteran, the examiner provided diagnoses of right knee degenerative joint disease and right shoulder reconstruction with residuals.  The examiner opined that it was less likely than not that the currently diagnosed disorders were related to his military service.  The examiner pointed out that the service treatment records made no mention of any right shoulder or right knee injuries.  He also pointed out that the claimed injuries occurred many years after the Veteran's service separation.  The examiner also again mentioned that there existed no medical evidence to support the claims made by the recent physician other than the Veteran's statements pertaining to his sustaining the injuries.  

At the hearing before the Board in March 2011, the Veteran testified to having incurred injuries while jumping from the left door of a C-130 airplane.  He added that he was blown into the back of the plane by "prop wash."  He mentioned that he crushed his face (for which in-service surgery was later required), and injured his right shoulder and right knee.  See pages three and four of hearing transcript (transcript).  The Veteran also testified that favorable medical opinions were of record, relating his claimed disorders to his military service.  It was also mentioned that the Veteran was currently in receipt of VA medical treatment.  See page 11 of transcript.  He added that he had between 30 and 40 parachute jumps during his military service.  See pages 13 and 14 of transcript.  The Veteran also informed the undersigned that he had been in receipt of Social Security Administration (SSA) disability benefits for a period of 10 years.  See pages 25 and 26 of transcript.   

As the previous final denial of service connection for disorders of the right shoulder, right knee, and low back were all premised on a finding that the service treatment records were negative for these three disorders at the time of his service discharge, and that the post service VA outpatient treatment records did not show that these disorders were related to his service, the evidence would have to relate to current right shoulder, right knee, and/or low back disorders being linked to service on some basis.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2002 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for right shoulder, right knee, and low back disorders.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the lay statements, together with the Veteran's March 2011 hearing testimony, constitute credible lay evidence which goes to Veteran having been involved in jump accidents during his military service.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Further, the private medical opinions relating the three claimed disorders to the Veteran's military service, for the purpose of new and material evidence consideration, also must be presumed to be credible.  Justus.  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran's having been involved in in-service jump accidents and links these injuries to currently diagnosed disorders.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for right shoulder, right knee, and low back disorders.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claims, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.



ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disorder, the appeal is granted to this extent only.

Having received new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder, the appeal is granted to this extent only.

Having received new and material evidence to reopen a claim of entitlement to service connection for spinal fusion and laminectomy for herniated pulpous at L4-5, the appeal is granted to this extent only.


REMAND

The reopening of the claims of service connection for disorders of the right shoulder, right knee, and low back triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claims.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

During his March 2011 hearing, the Veteran testified that he received VA treatment at the Temple VA facility.  See page 11 of hearing transcript.  Review of the claims file shows that the most recent VA medical treatment records on file from this facility are dated in December 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all VA medical treatment records dated since December 2009 should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

The Board also notes that a September 2005 VA orthopedic clinic consult note shows that the Veteran was receiving SSA disability benefits.  The Veteran also, as previously mentioned, testified in March 2011 that he had been in receipt of SSA benefits for about the past 10 years.  See pages 25 and 26 of transcript.  VA must obtain Social Security Administration decisions and records which may have a bearing on a Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure the medical records the SSA based its decision on.  If such medical records exist, they should be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002).

The Board also observes that the Veteran has not been afforded a VA examination for his current claim seeking service connection for a right hand disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) lay or medical evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").

Concerning the service connection claim for a right hand disorder, the service treatment records include an April 1963 health record revealing that the Veteran injured his right hand in a fight.  Tenderness was observed over the 2nd and 5th metacarpals.  An October 1963 health record shows that the Veteran was seen for a swollen right hand.  

A February 2006 VA outpatient medical record shows that the Veteran underwent arthroplasty of the metacarpophalangeal (MCP) joint of his right hand middle finger.

A March 2006 VA outpatient record shows that the Veteran provided a history of incurring injuries to his right hand while jumping from a plane.  

In a September 2006 letter to his Senator the Veteran claimed to have injured his right hand in jump school in 1962.  He added that in 1964 he again incurred injuries in a jump accident, this time also injuring his right hand.  He also provided a history of right hand surgery in 2006.  

A July 2007 VA outpatient treatment record notes that the Veteran was status post right middle finger MCP replacement.

Based on the above findings, a remand is required because the record does not show that the Veteran was afforded a VA examination in connection with his claim seeking service connection for a right hand disorder.  Specifically, the Board finds that a remand to obtain a medical opinion as to the origins of a current right hand disorder, if any, is required because VA post service medical records indicate that the Veteran has been diagnosed with right hand-related problems, and he has undergone surgery on his right hand.  Further, the medical evidence on file includes several records which note the Veteran's reported history of right hand-based problems dating back to his military service.  In-service treatment for the right hand is also noted.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) (lay evidence presented by the Veteran concerning his continuity of symptoms after service may be credible and ultimately competent regardless of the lack of contemporaneous medical evidence if the symptoms are capable of lay observation).

In view of the foregoing, these remaining matters are REMANDED to the RO for the following:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the VA medical facility in Temple, dating from December 2009 to the present, and associate the records with the Veteran's claims files.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should contact SSA and request all documents pertaining to any award of disability benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.

3.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to evaluate his medical history and his current right hand condition.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, including the service treatment records and post service VA and private treatment records, the examiner should render a diagnosis regarding all of the Veteran's current right hand-related disabilities.

b.  Additionally, based on a review of the claims folder and the examination findings, the examiner should provide a medical opinion -- based on review of all pertinent evidence of record including the service treatment records and post service VA and private treatment reports -- as to whether it is at least as likely as not that the Veteran's diagnosed right hand disability or disabilities (if present), is the result of an injury in service, as opposed to its being more likely due to some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In particular, the examiner should consider the history of complaints, treatment, and surgery for the Veteran's right hand.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

6.  After completed of all indicated development, the RO/AMC should readjudicate the claims of service connection for disorders of the right hand, right shoulder, right knee, and low back in light of all the evidence of record.  If in any respect the benefits sought on appeal remain denied, then the Veteran should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


